DETAILED ACTION
This correspondence is in response to the communications received May 5, 2021.  Claims 1-15 are under consideration.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
This office action contains a newly annotated IDS document, that was submitted by Applicant June 12, 2020.  The Examiner had already considered all the prior art references, however, the office requires a date for each prior art reference in the IDS documents.  Therefore, Examiner has now provided the date of the first non-patent literature document, which was found on the website cited, as 2018, and further initialed by examiner and dated.


Terminal Disclaimer
The Terminal Disclaimer filed May 5, 2021 has been approved.  



REASONS FOR ALLOWANCE
Claims 1-15 are allowed. 

The following is an Examiner's statement of reasons for allowance: The method for growing a light emitting device as recited in the claims of the instant invention fail to be taught by the prior art cited of interest. 

Regarding claims 1 and 11, the prior art discloses a method for growing a light emitting device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the method where the p-type region is grown over the growth substrate by either remote plasma chemical vapor deposition (RP-CVD) or sputtering in a reduced hydrogen environment, and further growing an n-type region using a deposition process that is neither RP-CVD or sputtering, and finally wherein the p-type and n-type materials are III-nitride.

Regarding claim 6, the prior art discloses a method for growing a light emitting device, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the method where the p-type region is grown over the growth substrate by either remote plasma chemical vapor deposition (RP-CVD) or sputtering in a hydrogen free environment, and further growing an n-type region using a deposition process that is neither RP-CVD or sputtering, and finally wherein the p-type and n-type materials are III-nitride.


Contact Information

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571) 272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893